McBRXDE, J.
1, 2. At the outset it should be remembered that in the original decree defendant was *413adjudged to be tbe party in fault by willfully deserting her husband. In such case, having by her own act broken the home ties she is not in an advantageous position to ask for any particular sympathy from the courts for herself personally. The principal question is: What is best for these children? The judges of the Circuit Court, who have heard these applications, no doubt had an opportunity to see the parties and appraise their personalities which we have not, but there is nothing before us indicating that the plaintiff had ever been other than a kind and affectionate father. When, therefore, it is claimed that three months after the divorce one of the children was so frightened at his presence and offer to take her out that she fainted, we are impressed with the idea either that the prostration was the result of other causes or that her condition of mind was due to sinister causes working to detach her affections and trust from her father; perhaps the latter is the correct assumption. It is not for the good of these children that their affections should be so detached from the parent whose hand must to a great extent furnish their support until they are of age. And the fact, if it be a fact, that this prejudice exists shows bad faith either upon the part of the mother or members of her family. The court did right in so directing the custody of the children that they will have an opportunity of knowing that their father is not an ogre, the sight of whom is sufficient to drive them into hysterics. If we consider the feelings of the parents, we must assume that both love their children and have an equal interest in their welfare. If we consider the welfare of the children, we are of the opinion that they should be placed in such custody as will best promote that acquaintance with each parent that *414will beget love and respect. This will not he done by leaving them constantly in snch associations as are evidently seeking to detach their affections from their father.
The decree of the Circuit Court is affirmed.
Affirmed.
Burnett, C. J., and Harris and Rand, JJ., concur.